Thornton, J., concurring.
the grand jury is a part of the court, I think to be too well settled to be now disputed. Any citizen has a right to present charges of misconduct against any member or members of the grand jury to the court of which it forms a part, that the same may be investigated. But an insulting letter addressed and sent to such jury in relation to their functions, and saying to them that if they find an indictment against a person whose cause is before such jury for investigation, the community will conclude that they have been bribed to do so, is not submitting charges against them to the court, but is an unlawful interference with the proceedings of the court, tends to intimidate the grand jury in the discharge of their duties, and to obstruct the course of justice, and is a contempt of court. (§ 1209, Code Civ. Proc.) The court below clearly had jurisdiction of the matters involved in this case to fine and to designate the mode of collecting the fine which was adopted by its judgment. This is true if we measure the power of the court by the statute of this State, and was so ruled in Crittenden’s Case, 63 Cal. 534. The court having jurisdiction determines this case.
In my opinion the applicant for the writ should be remanded and the writ discharged.